By the Court :
The bill makes no case of either surprise or mistake, but only a case of negligence. Had the defendant attended the sitting of *288the court, and paid proper attention to his business, a judgment by default could not have passed against him. It is no sufficient apology for abandoning all attention to a suit in court, that counsel informed the party it could not be tried at the first term. However great the hardship, a court of equity never relieves in a case of this character.
The demurrer must be sustained, and the bill dismissed.†

Note by the Editor. — See note to case of Steel et al. v. Worthington, ii. 182.